                     IN THE UNITED STATES DISTRICT COURT                                        MAR 27 2020
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

OLIVER SEIGEFRED FELIX,                           )
                                                  )
                         Petitioner,              )        CASE NO. 7:19CV00506
                                                  )
v.                                                )        MEMORANDUM OPINION
                                                  )
HAROLD W. CLARKE,                                 )        By: Hon. Jackson L. Kiser
                                                  )            Senior United States District Judge
                         Respondent.              )


        Petitioner Oliver Seigefred Felix (“Felix” or “Petitioner”), a Virginia inmate, has filed,

through counsel, a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging

his criminal convictions in the City of Lynchburg on May 20, 2015 (Case Nos. CR14-144-00

through -02). The matter is presently before me on respondent’s motion to dismiss. After full

review of the record and of the parties’ pleadings herein, for the reasons set forth below, I will

grant the motion and dismiss Felix’s petition.

                                                      I.

        On March 3, 2014, a grand jury for the City of Lynchburg indicted Felix for child

endangerment in violation of Virginia Code § 40.1-103, child abuse in violation of Virginia

Code § 18.2-371.1, and felony homicide in violation of Virginia Code § 18.2-33.1 The matter

was tried before a jury on February 4-6, 2015, and the jury convicted him on all three charges,

recommending a sentence of 4 years on child endangerment, 6 years on child abuse, and 15



        1  The factual and procedural allegations herein are drawn from the pleadings and attachments thereto
filed by the parties [ECF Nos. 1 & 6], and from the paper and electronic records from the Lynchburg Circuit
Court, from the Court of Appeals of Virginia, and from the Supreme Court of Virginia, on file with the Clerk.
years on felony homicide. Following consideration of a presentence report, the court entered

an order on May 20, 2015, sentencing Felix in accord with the jury’s recommendation,

consecutively on each count, for a total sentence of 25 years.

       Felix appealed his convictions to the Virginia Court of Appeals, challenging the

sufficiency of the evidence to support the conviction. Noting that the question before the

court was not whether the appeals court believed that the evidence proved guilt beyond a

reasonable doubt, but whether any rational trier of fact could so find, after considering the

evidence in the light most favorable to the government, the court affirmed the conviction by

order dated November 5, 2015. (Court of Appeals of Virginia, Record No. 0825-15-3, “CAV

R.”, at 53–56.) As summarized by the Court of Appeals, in the light most favorable to the

Commonwealth, the evidence was that:

                      [O]n April 18, 2013, [Felix] picked up his two-year-old son
              from the boy’s mother, Sharhonda Tyler, around noon. When he
              returned the child to Tyler, the child was unconscious and
              unresponsive. Tyler’s friend who was at the scene immediately
              called for emergency help. Paramedics arrived and transported
              the child to the hospital. A CT scan revealed acute bleeding and
              brain swelling. He was airlifted to another hospital and
              underwent an emergency craniectomy to relieve the pressure
              resulting from his swelling brain. Dr. Matsumoto reviewed a
              second CT scan taken on April 19 and concluded from
              comparing it to the first scan that the child’s injuries occurred
              between one hour and twenty-four hours prior to the original
              scan.

                      X-rays taken on April 20 revealed the child also suffered
              from four fractured ribs. Three of the fractures had begun healing
              and the fourth was more recent. Dr. Ornan reviewed MRI and
              MRA images taken on April 25. He testified the images showed
              injury to the child’s carotid artery. Ornan concluded the boy’s
              injuries were caused by trauma. The child never regained
              consciousness and died as a result of his injuries on April 27,


                                             -2-
              2013. Dr. Bowers conducted the autopsy and concluded the boy
              died from blunt force trauma that occurred on April 18.

                     Dr. Robin Foster, a child abuse expert, testified that the
              constellation of injuries suffered by the victim were consistent
              with abusive head trauma. The nature of the victim’s injuries
              suggested he had been violently shaken. Dr. Foster explained that
              after suffering the trauma, the child would have been
              symptomatic immediately.

(CAV R. at 53–54.)

       For the reasons stated in the opinion of November 5, 2015, a three-judge panel of the

Court of Appeals denied the petition for appeal by order entered February 9, 2016. (Id. at 62.)

The Supreme Court of Virginia denied Felix’s appeal on December 6, 2016. (Virginia Supreme

Court, Combined Record Nos. 160346 and 181388, “SCV R.”, at 50). Felix did not seek

certiorari from the United States Supreme Court.

       On December 5, 2017, Felix filed a petition for habeas corpus in the Lynchburg Circuit

Court, raising a single issue: That trial counsel was ineffective for failing to request a jury

instruction for involuntary manslaughter as a lesser-included offense of felony homicide. In

an order dated July 31, 2018, the court dismissed the petition, finding that Felix failed to

establish either deficient performance or prejudice. (Lynchburg Circuit Court, Case No.

CL170010176, “Habeas R.”, at 56–64.) Felix appealed to the Supreme Court of Virginia,

which denied the appeal on April 19, 2019, without opinion. (SCV R. at 70.)

       Felix timely filed his petition in this court on July 17, 2019, raising the same issue raised

in the state habeas proceedings, namely that counsel was ineffective in failing to request a jury

instruction for involuntary manslaughter as a lesser included offense of felony homicide.




                                               -3-
                                               II.

        A federal court may grant a petitioner habeas relief from a state court judgment “only

on the ground that he is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254 (a). A claim of ineffective assistance of counsel, arising under

the Sixth Amendment of the Constitution, is such a claim. When reviewing counsel’s

performance, courts apply a highly deferential standard. A petitioner must show that (1)

counsel’s performance was so deficient that he was not functioning as counsel guaranteed by

the Sixth Amendment and (2) that the deficient performance prejudiced the defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). Petitioner must meet both prongs of the

test to prevail.

        Deficient performance requires a showing that counsel’s performance fell below “an

objective standard of reasonableness . . . under prevailing professional norms.” Id. at 688. The

reviewing court must not rely upon “the distorting effects of hindsight,” but must presume

that counsel’s decisions and actions fell within the wide range of reasonable strategy decisions.

Id. at 689–90. Under Strickland, a reviewing court strongly presumes that counsel rendered

adequate decisions and that all significant decisions were made in the exercise of reasonable

judgment. Id. at 690. The Strickland standard is “doubly deferential” in the context of a habeas

petition, because the deferential standard of review required by Strickland overlaps with the

deferential standard required in § 2254 habeas cases, which permits habeas relief on claims

already adjudicated on the merits in state court only if the state court’s decision was (1)

“contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or (2) “was based on an unreasonable


                                              -4-
determination of the facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(1)-(2). In other words, federal courts considering ineffective assistance of

counsel claims on habeas review are to give the benefit of the doubt to both the state court

and the defense attorney. Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016); Cullen v.

Pinholster, 563 U.S. 170, 190 (2011).

       The Supreme Court of Virginia did not provide a written opinion when denying the

state habeas appeal. Therefore, this court “looks through” the Supreme Court of Virginia’s

denial of the appeal and reviews the last reasoned state court opinion, in this case from the

Lynchburg Circuit Court. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991) (holding that

federal habeas court must presume that “[w]here there has been one reasoned state judgment

rejecting a federal claim, later unexplained orders upholding that judgment or rejecting the

same claim rest upon the same ground”). The deferential standard of review prescribed by

§ 2254(d), as discussed above, will apply in reviewing the circuit court’s opinion.

       The Supreme Court has not addressed whether counsel’s performance is deficient if he

fails to request a jury instruction on a lesser-included offense, and the circuit courts of appeals

have split on the issue. Compare Breakiron v. Horn, 642 F.3d 126, 138 (3rd Cir. 2011) and

Richards v. Quarterman, 566 F.3d 553, 569–70 (5th Cir. 2009) (holding that failure to request

instruction on a lesser-included offense is objectively unreasonable, constituting deficient

performance), with Lopez v. Thurmer, 594 F.3d 584, 588 (7th Cir. 2010) and Look v. Amaral,

725 F.2d 4, 9 (1st Cir. 1984) (holding that whether to request instruction on a lesser-included

offense is a tactical decision of counsel). The state habeas court did not reach this issue,

however, because the court held that “at best, the question of whether involuntary


                                               -5-
[manslaughter] is a lesser included offense of felony homicide is an unsettled question of

Virginia Law [sic].” (Habeas R. at 59.) The court further noted that all the elements of a lesser-

included offense will be elements of the greater offense. See Kauffmann v. Commonwealth,

382 S.E.2d 279, 284 (Va. Ct. App. 1989). This is the same analysis established by the United

States Supreme Court in Blockburger v. United States, 284 U.S. 299, 304 (1932).

       The state habeas court’s decision is neither an unreasonable application of federal law

nor an unreasonable determination of the facts. No appellate courts in Virginia have addressed

whether involuntary manslaughter is a lesser-included offense of felony homicide. Further,

applying Blockburger, Virginia courts look at the elements of each offense, not the facts of

the particular case. Coleman v. Commonwealth, 539 S.E.2d 732, 734 (Va. 2001); Blythe v.

Commonwealth, 284 S.E.2d 796, 798–99 (Va. 1981). This is clearly a reasonable application

of Blockburger. See Whalen v. United States, 445 U.S. 684, 694 n.8 (1980).

       To prove the offense of felony homicide under Virginia Code § 18.2-33, the

government must prove the following elements: (1) That the defendant killed someone

accidentally, contrary to the intent of the parties (2) while committing or acting in furtherance

of some felonious act (other than a felony that renders the killing a capital murder or felony

first-degree murder). Payne v. Commonwealth, 661 S.E.2d 513, 516 (Va. Ct. App. 2008). To

prove involuntary manslaughter, the government must prove (1) the accidental killing of a

person, contrary to the intent of the parties (2) in the commission of an unlawful but not

felonious act or in the improper performance of a lawful act. West v. Director, Dep’t. of Corr.,

639 S.E.2d 190, 195 (Va. 2007); Dowden v. Commonwealth, 536 S.E.2d 437, 443 (Va. 2000).

“It is not the province of a federal habeas court to reexamine state-court determinations on


                                              -6-
state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). The interpretation of

Virginia statutes and case law is a matter for the state courts to determine, and as such, it is

not cognizable on federal habeas review unless petitioner alleges that the state court’s

application of the law violates the federal constitution. See, e.g., Wright v. Angelone, 151 F.3d

151, 158 (4th Cir. 1998). The state habeas court’s determination that counsel’s performance

was objectively reasonable, even though he did not request an instruction on involuntary

manslaughter, is a reasonable determination of fact when no Virginia cases have recognized

involuntary manslaughter as a lesser-included offense of felony homicide. As the state court

observed, “the idea of requesting a jury instruction for involuntary manslaughter likely did not

occur to counsel because there is no law supporting such a decision.” (Habeas R. at 62.) Nor

is it an unreasonable application of Blockburger to find that involuntary manslaughter is not

a lesser-included offense of felony homicide. Id.

       The state habeas court also found that Felix did not suffer any prejudice because of the

failure to request the involuntary manslaughter instruction. The court reasoned that there was

no basis for the court to grant the instruction if it had been requested, and therefore, there is

no reasonable probability of a different outcome if counsel had requested such an instruction.

(Habeas R. at 63.) Indeed, the government alleged that Felix accidentally killed his son in the

commission of felony child abuse and felony child endangerment, not in the commission of

an unlawful but not felonious act. The jury convicted Felix of felony child abuse and felony

child endangerment. Those convictions would not support a conviction for involuntary

manslaughter, but they amply support a conviction for felony homicide. The state court’s




                                              -7-
determination that Felix has suffered no prejudice as a result of counsel’s performance is a

reasonable determination of facts.

         Because the state court’s decision reasonably concluded that counsel’s performance

was not deficient and that Felix suffered no prejudice, Felix is not entitled to relief on this

claim.

                                              III.

         In accordance with the foregoing, I will grant the respondent’s motion to dismiss. An

appropriate order will enter this day.

         The Clerk is directed to send copies of this memorandum opinion and accompanying

order to petitioner and to counsel of record for the respondent.

         ENTERED this 27th day of March, 2020.




                                     s/Jackson L. Kiser
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                             -8-
